Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2014

                                   No. 04-13-00319-CV

  Albert Ralph VELASQUEZ, Associated Transportation Services, LLC, and P5 Management
                                      Group,
                                    Appellants

                                            v.

                                     Lisa RAMIREZ,
                                         Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2010-CI-00229
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
Sitting:     Karen Angelini, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

    The appellee’s Motion for Extension of Time to File Motion for Rehearing is
GRANTED.

                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court